PER CURIAM
Defendant pleaded guilty to robbery in the first degree, ORS 164.415, sodomy in the first degree, ORS 163.405, and rape in the first degree. ORS 163.375. The court imposed a 30-year dangerous offender sentence for the robbery conviction.1 ORS 161.725. Defendant’s only contention on appeal is that the court erred in sentencing him as a dangerous offender, because he was not given an opportunity under ORS 161.735(5) to cross-examine the psychologist who submitted a report pursuant to ORS 161.735(3).
Because defendant pleaded guilty, we may only review the sentence for whether it exceeds the maximum allowed by law or is unconstitutionally cruel and unusual. ORS 138.050; State v. Bateman, 95 Or App 456, 771 P2d 314, rev den 308 Or 197 (1989). Defendant’s contention does not fall within that scope of review. State v. Loyer, 303 Or 612, 740 P2d 177 (1987).
Affirmed.

 The sentences imposed for the other convictions are not at issue in this appeal.